Plaintiff in error was convicted in the district court of Caddo county, and his punishment fixed at 2 1/2 years in the state penitentiary. The appeal in this case was filed on the 8th day of September, 1927.
No briefs have been filed on behalf of the plaintiff in error and no appearance was made for oral argument. Upon a careful examination of the record, we find no errors depriving the appellant of a substantial right.
The evidence being sufficient to support the verdict of the jury, the cause is affirmed. *Page 356